WHEELER, District Judge.
This case, as to defendant Henry Chase, has been heard with, and is like, the one preceding (75 Fed. 797), except that the bank is the First National of Deming, N. M., and the minor here became of age, and assented to holding the stock, after the assessment was made, and before suit was brought. The cause of action accrued when the assessment was made, to which the defendant then became, and was, accordingly, liable. The ratification by the minor on becoming of age afterwards would not affect the cause of action that before had fully accrued against the defendant. Decree for plaintiff.